DETAILED ACTION
This correspondence is responsive to the Amendment filed on July 25, 2022. Claims 1-17 and 20-22 are pending in the case, with claims 1, 8 and 15 in independent form. The Amendment amends claims 1, 8 and 15, cancels claims 18-19 and adds new claims 21-22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendment and first arguments, see pages 8-9, filed July 25, 2022, with respect to amended claim 1 and the rejection of claims under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims under 35 U.S.C. 101 has been withdrawn. 

Applicant’s second arguments, see pages 10-15, filed July 25, 2022, with respect to the rejection of amended claim(s) under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
More specifically, the amended limitation of independent claims 1, 8 and 15 that “the first table page is used to display the first table independently, and the second table page is used to display a second table independently” is rejected as being obvious over Kauffman in How to Navigate Directly from One Table to Another in Word in view of Bailey and the newly cited and applied reference, Tabb. 
More specifically,  US.351169018.01regarding Applicants argument that Kaufman does not qualify as prior art of the present application since the publication date thereof cannot be determined. Specifically, Kaufman is an article on a webpage which only shows a date of July 2, 2013. However, the website of Kaufman is not an authoritative website, and thus it is uncertain whether the content of this article has been modified after this date. Therefore, Kaufman does not qualify as prior art of the present application. Even if Kaufman is considered to be prior art to the present application, Applicant respectfully submits that Kaufman and the other applied references fail to disclose or render obvious the combination recited in claim 1.
The Examiner respectfully submits that the How to Navigate Directly from One Table to Another in Word 2013 by Kauffman reference is explicitly dated as being published on July 2013, 10:24 AM EDT and is prior art. In response to Applicant’s arguments, the Examiner has provided an archive of How to Navigate Directly from One Table to Another in Word 2013, which was retrieved by the Wayback Machine, at https://web.archive.org/web20160902223613/https://www.howtogeek.com/166345/how-to-navigate--directly-from-one-table-to-another-in-word-2013, September 2, 2016.The archive of How to Navigate Directly from One Table to Another in Word 2013 on September 2, 2016 is the same as the How to Navigate Directly from One Table to Another in Word reference and shows that the cited content has not been changed.

Previous Claim Rejections - 35 USC § 101 Withdrawn
Applicants amendment and arguments filed July 25, 2022 overcome the previous rejection of claims 1, 6-8, 13-15 and 20 under U.S.C. 101 as being directed to an abstract idea without significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 6-9, 13-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over How to Navigate Directly from One Table to Another in Word 2013 by Lori Kaufman, July 2, 2013, 4 pages (retrieved https://www.howtogeek.com/166345/how-to-navigate-directly-from-one-table-to-another-in-word-2013) hereinafter Kaufman in view of Bailey (Pub. No. US 2009/0217158 A1, published Aug. 27, 2009) and Tabb et al. (Patent No. US 5,787,416, issued July 28, 1998) hereinafter Tabb.

Regarding claim 1, Kaufman teaches
A method for browsing a table in a document applied to an electronic device (i.e.,  Kauffman discloses and illustrates process and method for browsing and jumping to pages and tables in your document using Word 2013 (Word 2013 method applied to an electronic device). Kaufman, p 1, 2-4), comprising: 
in a process of editing a table in an online document, receiving a table page jump 5instruction of a first table and jumping from a document page corresponding to the online document to a first table page for display;
Kaufman discloses and illustrates a process for finding (jumping) and replacing (editing) content, including table content, in your document (in a process of editing a table in a document, find the table to edit) using a Go To (Ctrl+G) instruction to jump to a table in your document (receiving a table page jump 5instruction of a first table (Go To (Ctrl+G) and jumping from a document page corresponding to the online document to a first table page for display). Kaufman, p 1, 4, 2-3. Kaufman does not explicitly disclose an online document. 
However, Baily teaches in the field related to web-based word processing document editing. Baily, Abstract, para 1. Baily teaches that a document within a web browser may be edited (online document) using a transitory editing surface. Baily, Figs 1, 2A-2C, para 6, 7-8. Referring now to FIGS. 2A-2C, illustrative screenshots of the window 106 generated by the word processing program 140 executing in the web browser 122 are shown, in accordance with one embodiment. Baily, Figs 1, 2A-2C, para 24, 21-23.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of navigating from one table to another in the document of Kaufman using the online document of Baily, with a reasonable expectation of success, in order to provide remote documents that can be edited by users, a consistent user experience and responsive user interface. Baily, para 1-3.
receiving a table switching instruction in the first table page; and switching from the first table page to a second table page for display according to the table switching instruction (i.e., As similarly discussed above, Kaufman discloses and illustrates processes of navigating directly from one table to another table in Word 2013 using the Go To (Ctrl+G) instruction (receiving a table switching (Go To Table ) instruction in the first table page; and switching from the first table page to a second table page (next table page in your document) for display according to the table switching instruction). Kaufman, p. 1-2, 3-4.); 
10wherein the first table page is used to display the first table independently, and the second table page is used to display a second table independently, and the first table and the second table are tables which have been inserted in the online document.
 As discussed above, Kaufman in view of Baily teaches the online document. As also similarly discussed above, Kaufman discloses and illustrates processes of navigating directly from one table (first table page used to display the first table .  
Thus, Kaufman in view of Baily teaches the first page displaying the first table and the second page displaying the second table, and the first table and the second table are tables which have been inserted in the online document. Kaufman in view of Baily does not specifically disclose first page displaying first table “independently” and second page displaying second table “independently.” 
However, Tabb teaches in the field related to information processing environments and, more particularly, to modeling information in a data processing system, such as a Database Management System (DBMS). Tabb, col 1:19-22. Tabb teaches and illustrates in Figures 6A-6E and corresponding description, the first page displaying the first table independently and second page displaying second table independently. Tabb, Figs 6A-6E, 7A-7B, col 20:1-49; col 12:58-67, col 4:40-49. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of navigating from one table to another in the document of Kaufman using the online document of Baily and the first page displaying the first table independently and second page displaying second table independently of Tabb, with a reasonable expectation of success, in order to provide remote documents that can be edited by users, a consistent user experience and responsive user interface and so that a user could review information in hypertext format, using hypertext navigation techniques, to the detailed information which is of particular interest and not waste time reviewing information which is not of interest. Baily, para 1-3. Tabb, col 3:53-col 4:5.

Regarding claim 2, which depends from claim 1 and recites:
wherein the receiving the table page jump instruction of the first table and jumping from the document page corresponding to the 15online document to the first table page for display (i.e., Kaufman in view of Baily and Tabb teaches the method of claim 1, including receiving the table page jump instruction of the first table and jumping from the document page corresponding to the 15online document to the first table page for display.) comprises: 
receiving, in the document page, a table editing trigger instruction of the first table, generating a first editing operation area at a position matching the table editing trigger instruction and displaying the first editing operation area; 
Kaufman teaches that, select Table from the Go To what list and click Next. The next table is selected and the find and replace dialog box stays open. Kaufman, p. 1-2, 3-4. Kaufman teaches that the find, replace and go to features come in handy if your document is lengthy with many tables and you don’t want to scroll through your entire document to find the table you need to edit. Thus, Kaufman teaches receiving, in the document page, a find and replace editing trigger instruction, which would replace matching content in the first table. Kaufman does not explicitly teach generating the editing operation area at the position matching the table editing trigger instruction and displaying the first editing operation.
However, Baily teaches that, As further illustrated, a new editing surface 208B is created overlaying the block of text within the table 204, and a cursor 210 for the insertion of text is created within the new editing surface 208B (generating the editing operation area at the position matching the table editing trigger instruction and displaying the first editing operation). Baily, para 26, 29.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of navigating from one table to another in the document of Kaufman using the online document and generating the editing operation area at the position matching the table editing trigger instruction and displaying the first editing operation of Baily and the first page displaying the first table independently and second page displaying second table independently of Tabb, with a reasonable expectation of success, and editing operation at the position matching the table editing trigger instruction, in order to provide remote documents that can be edited by users, including tables and table editing operations and because Kaufman strongly suggests and implies editing find and replace table editing operations and so that the user could review information in hypertext format, using hypertext navigation techniques, to the information which is of particular interest. Baily, para 1-3, 26, 29. Tabb, col 3:53-col 4:5.
receiving the table page jump instruction of the first table in the first editing 20operation area; and generating the first table page according to the table page jump instruction of the first table, and displaying the first table page.  
As similarly discussed above, Kaufman in view of Baily and Tabb teaches the first editing operation area.  Kaufman teaches the Go To (Ctrl+G) table instruction for jumping to the next table and generating the first table page according to the table page jump instruction of the first table and displaying the first table page. Kaufman, p 1-2, 3-4. Kaufman teaches that you can also jump to a specific (first) table by entering a table number in the Enter table number edit box and clicking Go To (receiving the table page jump instruction of the first table and generating the first table page according to the table page jump instruction of the first table, and displaying the first table page). Kaufman, p. 3, 1-4.

Regarding claim 6, which depends from claim 1 and recites:
20wherein after jumping from the document page corresponding to the online document to the first table page for display, and before switching from the first table page to the second table page for display according to the table switching instruction, the method further comprises: 
Kaufman in view of Baily and Tabb teaches the method of claim 1 from which claim 6 depends, including after jumping from the document page corresponding to the online document to the first table page for display, and before switching from the first table page to the second table page for display according to the table switching instruction.
receiving a document page jump instruction in a second editing operation area of 25the first table page, and jumping from the first table page to the document page for display.  
As similarly discussed above, Kaufman teaches receiving instructions for navigating and jumping to table pages and switching back and forth between table pages in the document for display. Kaufman, p. 1-4. Kaufman teaches that the navigation Go To feature is handy to find the table you need to edit. Kaufman teaches that the find and replace dialog box for performing an editing operation is open while the selected table is displayed (a second editing operation area of 25the first table page). Kaufman, p. 2, 1, 1-4. Kaufman teaches that the Go To (Ctrl+G) instruction can be performed from any table or paragraph in the document (receiving a document page jump instruction in a second editing operation area of 25the first table page). Kaufman, p. 2, 1, 1-4.

Regarding claim 7, which depends from claim 1 and recites:
wherein data inserted in the first table includes at least one of the following: text, an image, audio and video.  
Kaufman in view of Baily and Tabb teaches the method of claim 1 from which claim 7 depends, including the first table. Kauffman teaches that the data inserted in the first table includes at least one of the following: text, an image, audio and video. Kaufman teaches and illustrates tables in the document containing inserted text. Kaufman, p. 1-4. 

Claims 8-9 and 13-14 recite apparatuses that substantially parallel the methods of claims 1-2 and 6-7, respectively. Accordingly, the analysis discussed above with respect to claims 1-2 and 6-7 also applies to claims 8-9 and 13-14, respectively. Accordingly, claims 8-9 and 13-14 are rejected based on substantially the same rationale as set forth above with respect to claims 1-2 and 6-7, respectively. 
More specifically regarding An apparatus for browsing a table in a document, comprising: a memory, a 30processor, and a computer program stored on the memory and executable on the 31USP2200071 processor, wherein when the processor executes the computer program.
Kaufman teaches browsing a table in a document. Kaufman, p. 1-4. Kaufman does not explicitly disclose an apparatus comprising a memory, a 30processor, and a computer program stored on the memory and executable on the 31USP2200071 processor, wherein when the processor executes the computer program.
However, Baily teaches the apparatus comprising a memory, a 30processor, and a computer program stored on the memory and executable on the 31USP2200071 processor, wherein when the processor executes the computer program. Baily, Figs 1, 6, para 16, 18-21, 41-46.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of navigating from one table to another in the document of Kaufman using the apparatus and online document of Baily, with a reasonable expectation of success, in order to provide a computer capable of executing software and providing remote documents that can be edited by users, a consistent user experience and responsive user interface. Baily, para 1-3, 41-46, 16, 18-21.

Claims 15-16 and 20 recite non-transitory computer-readable storage media that substantially parallel the methods of claims 1-2 and 6, respectively. Accordingly, the analysis discussed above with respect to claims 1-2 and 6 also applies to claims 15-16 and 20, respectively. Accordingly, claims 15-16 and 20 are rejected based on substantially the same rationale as set forth above with respect to claims 1-2 and 6, respectively. 
More specifically regarding A non-transitory computer-readable storage medium, wherein the computer-readable storage medium has a computer-executable instruction stored thereon, and 25when a processor executes the computer-executable instruction.
Kaufman teaches browsing a table in a document. Kaufman, p. 1-4. Kaufman does not explicitly disclose a non-transitory computer-readable storage medium, wherein the computer-readable storage medium has a computer-executable instruction stored thereon, and 25when a processor executes the computer-executable instruction.
However, Baily teaches a non-transitory computer-readable storage medium, wherein the computer-readable storage medium has a computer-executable instruction stored thereon, and 25when a processor executes the computer-executable instruction. Baily, Figs 1, 6, para 19, 41-46, claim 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of navigating from one table to another in the document of Kaufman using the non-transitory computer storage medium and online document of Baily, with a reasonable expectation of success, in order to provide a computer readable storage medium and processor for storing and executing software and providing remote documents that can be edited by users, a consistent user experience and responsive user interface. Baily, para 1-3, 41-46, 16, 18-21.

Regarding claim 21, which depends from claim 1 and recites:
wherein the first table page is used to independently display content related to the first table, and content, other than the first table, in the document page where the first table is located is not displayed in the first table page; and the second table page is used to independently display content related to the second table, and content, other than the second table, in a document page where the second table is located is not displayed in the second table page.
Kauffman in view of Baily and Tabb teaches the method of claim 1 from which claim 21 depends, including the first table page used to independently display the first table and the second table page used to independently display the second table. As similarly discussed above with respect to claim 1, from which claim 21 depends, Kaufman in view of Baily teaches the online document. As also similarly discussed above, Kaufman discloses and illustrates processes of navigating directly from one table (first table page used to display the first table page is used to .  
Thus, Kaufman in view of Baily teaches the first page displaying the first table and the second page displaying the second table, and the first table and the second table are tables which have been inserted in the online document. Kaufman in view of Baily does not specifically disclose first page used to “independently” display content related to the first table, and content, other than the first table, in the document page where the first table is located is not displayed in the first table page; and the second table page used to “independently” display content related to the second table, and content, other than the second table, in a document page where the second table is located is not displayed in the second table page.
However, Tabb teaches in the field related to information processing environments and, more particularly, to modeling information in a data processing system, such as a Database Management System (DBMS). Tabb, col 1:19-22. Tabb teaches and illustrates in Figures 6A-6E and corresponding description, first page is used to “independently” display content related to the first table, and content, other than the first table, in the document page where the first table is located is not displayed in the first table page; and the second table page is used to “independently” display content related to the second table, and content, other than the second table, in a document page where the second table is located is not displayed in the second table page. Tabb, Figs 6A-6E, 7A-7B, col 20:1-49; col 12:58-67, col 4:40-49. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of navigating from one table to another in the document of Kaufman using the online document of Baily and the first page used to independently display content related to the first table, and content, other than the first table, in the document page where the first table is located is not displayed in the first table page and the second table page used to independently display content related to the second table, and content, other than the second table, in a document page where the second table is located is not displayed in the second table page of Tabb, with a reasonable expectation of success, in order to provide remote documents that can be edited by users, a consistent user experience and responsive user interface and so that a busy executive could review information in hypertext format, using hypertext navigation techniques, to the detailed information which is of particular interest and not waste time reviewing information which is not of interest. Baily, para 1-3. Tabb, col 3:53-col 4:5.

Claim(s) 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of Baily and Tabb as applied to claims 1, 8 and 15 above, and further in view of Broman et al. (Patent No. US 8,832,543 B2, issued Sep. 9, 2014) hereinafter Broman.

Regarding claim 3, which depends from claim 1 and recites:
wherein before receiving the table page jump instruction of the first table, the method further  comprises: 
Kaufman in view of Baily and Tabb teaches the method of claim 1 from which claim 3 depends, including before receiving the table page jump instruction of the first table and jumping from the document page corresponding to the 15online document to the first table page for display. Kauffman in view of Baily and Tabb does not explicitly disclose:
25receiving a table inserting instruction in the document page; generating a table at a position matching the table inserting instruction in the document page according to the table inserting instruction.  
However, Broman teaches in the field related to editing electronic documents. More particularly, the present invention relates to automatically formatting text that is copied, cut, or pasted. Broman, col 1:23-26. Broman teaches that, FIG. 9 is a flow chart depicting an exemplary method for formatting a table, in response to copy and paste operation. …. At step 902, table text is selected for copying or cutting (collectively, copying). Table text is any text that is at least part of a table in a source document. Broman, Fig 9, col 15:14-26, 27-52. In step 904, the paste point is determined. Typically, the paste point will be determined by the user's placement of an insertion point cursor in the target document. Broman, Fig 9, col 15:27-41, 14-52. At step 918, the selected table text is pasted at the paste point and is formatted as the target table is formatted (receiving a table inserting instruction in the document page; generating a table at a position matching the table inserting instruction in the document page according to the table inserting instruction). Broman, Fig 9, col 15:42-52, 14-42. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of navigating from one table to another in the document of Kaufman using the online document of Baily, the first page displaying the first table independently and second page displaying second table independently of Tabb and the feature for receiving a table inserting instruction in the document page; generating a table at a position matching the table inserting instruction in the document page according to the table inserting instruction of Broman, with a reasonable expectation of success, in order to provide remote documents that can be edited by users, a consistent user experience and responsive user interface, and so that a user could review information in hypertext format, using hypertext navigation techniques, to the detailed information which is of particular interest and in order to allow users to edit documents to include tables. Baily, para 1-3. Tabb, col 3:53-col 4:5. Broman, Fig. 9, col 1:20-49, col 15:14-52. 

Claim 10 recites an apparatus that substantially parallels the method of claim 3. Accordingly, the analysis discussed above with respect to claim 3 also applies to claim 10. Accordingly, claim 10 is rejected based on substantially the same rationale as set forth above with respect to claim 3. 

Claim 17 recites a non-transitory computer-readable storage medium that substantially parallels the method of claim 3. Accordingly, the analysis discussed above with respect to claim 3 also applies to claim 17. Accordingly, claim 17 is rejected based on substantially the same rationale as set forth above with respect to claim 3. 

Claim(s) 4 and 11 and are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of Baily, Tabb and Broman as applied to claims 3 and 10 above, and further in view of Erin Wright Writing, How to Insert Figure Captions and Table Titles in Microsoft Word, by Erin Wright, archived May 12, 2020, 17 pages, (retrieved at https://web.archinve.org/web/20200512020549/https://erinwrightwriting.com/insert-figure-captions-in-microsoft-word) hereinafter Wright.

Regarding claim 4, which depends from claim 3 and recites:
wherein after generating the table at the30USP2200071 position matching the table inserting instruction in the document page, the method further comprises: 
Kaufman in view of Baily, Tabb and Broman teaches the method of claim 3 from which claim 4 depends, including generating the table at the30USP2200071 position matching the table inserting instruction in the document page. Kauffman in view of Baily, Tabb and Broman does not explicitly disclose:
receiving a table title naming instruction for the table; and generating a title text of the table at a title position matching the table according 5to the table title naming instruction and displaying the title text.  
However, Wright teaches in the field related to inserting figure and table captions in documents. Wright teaches receiving a table title naming instruction for the table; and generating a title text of the table at a title position matching the table according 5to the table title naming instruction and displaying the title text in that Wright discloses how to insert and display a table title text in a document. 1. Right click on the first figure or table in your document. 2. Select Insert Caption from pop-up menu. Alternative: or select table and select Insert Caption from references tab in the ribbon. 3. Select the Label menu arrow in the Caption dialog box. 4. Select the option you want from the Label drop-down menu:.. Table. 5. Select the Position menu arrow.6. …8. Enter your new label in the text box in the New Label dialog box. 9. Select OK button. …11. Select the Format menu arrow in the Caption Numbering dialog box to choose numerals, letters, or Roman numerals. 13 Select OK button. … 16. Save your document to save your newly inserted figure or table titles. Wright, pages 1-11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of navigating from one table to another in the document of Kaufman using the online document of Baily, and the first page displaying the first table independently and second page displaying second table independently of Tabb and the feature for receiving a table inserting instruction in the document page; generating a table at a position matching the table inserting instruction in the document page according to the table inserting instruction of Broman and the feature for receiving a table title naming instruction for the table; and generating a title text of the table at a title position matching the table according 5to the table title naming instruction and displaying the title text of Wright, with a reasonable expectation of success, in order to provide remote documents that can be edited by users, a consistent user experience and responsive user interface, and so that a user could review information in hypertext format, using hypertext navigation techniques, to the detailed information which is of particular interest, and in order to allow users to edit documents to include tables and in order to provide the user with the benefit of using Word’s caption tool to provide labels and numbers for table titles. Baily, para 1-3. Tabb, col 3:53-col 4:5. Broman, Fig. 9, col 1:20-49, col 15:14-52. Wright, page 1-3.
Claim 11 recites an apparatus that substantially parallels the method of claim 4. Accordingly, the analysis discussed above with respect to claim 3 also applies to claim 11. Accordingly, claim 11 is rejected based on substantially the same rationale as set forth above with respect to claim 4. 

Claim(s) 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of Baily and Tabb as applied to claims 2 and 9 above, and further in view of Erin Wright Writing, How to Insert Figure Captions and Table Titles in Microsoft Word, by Erin Wright, archived May 12, 2020, 17 pages, (retrieved at https://web.archinve.org/web/20200512020549/https://erinwrightwriting.com/insert-figure-captions-in-microsoft-word) hereinafter Wright.

Regarding claim 5, which depends from claim 2 and recites:
wherein the generating the first table page according to the table page jump instruction of the first table comprises: 
acquiring a position sequence of each table of the document page in the document page respectively; 
Kaufman in view of Baily and Tabb teaches the method of claim 2 from which claim 5 depends, including generating the first table page according to the jump instruction of the first table. Kaufman teaches acquiring a position sequence of each table of the document page in the document page in that Kaufman teaches that you can also jump to a specific table by entering a table number in the Enter table number edit box and clicking Go To (acquiring a position sequence of each table (table number) of the document page in the document page (and go to the specific table number)). For example, if you’re at the beginning of your document and you enter 3, you’ll go to the third table in your documents (if there is a third table). If you enter a “+” or “-“ before the number, the cursor will move relative to the current location. For example, if you enter +3, the cursor will move forward 3 tables. Kaufman, p. 3, 1-4.
10generating a corresponding table identification area for each table, and determining an arrangement sequence of the table identification area corresponding to each table according to the position sequence, wherein data in the table identification area is used to identify the corresponding table; 
arranging each table identification area according to the arrangement sequence to 15form a table switching area; 
Kaufman teaches generating a corresponding table identification area for each table, and determining an arrangement sequence of the table identification area corresponding to each table according to the position sequence, wherein data in the table identification area is used to identify the corresponding table in that Kaufman teaches that you can also jump to a specific table by entering a table number in the Enter table number edit box and clicking Go To (generating a corresponding table identification area for corresponding to arranging arranging the Enter table number identification area according to the table arrangement number sequence to form a table switching area)). For example, if you’re at the beginning of your document and you enter 3, you’ll go to the third table in your documents (if there is a third table). If you enter a “+” or “-“ before the number, the cursor will move relative to the current location. For example, if you enter +3, the cursor will move forward 3 tables. Kaufman, p. 3, 1-4. 
Thus, Kaufman in view of Baily and Tabb teaches that the user can jump to a specific table identification number by entering the table number in the Enter table number edit box area for the corresponding table and determining an arrangement sequence of the table corresponding to the position sequence, where the table number identification edit box area is used to identify the corresponding table. Kauffman in view of Baily and Tabb does not specifically disclose generating a corresponding table identification area for “each” table and determining an arrangement sequence of the table identification area corresponding to “each” table according to the position sequence and arranging “each”  table identification area according to the arrangement sequence.
However, Wright teaches in the field related to inserting figure and table captions in documents. Wright teaches receiving a table title naming instruction for the table; and generating a title text of the table at a title position matching the table according 5to the table title naming instruction and displaying the title text in that Wright discloses how to insert and display a table title text in a document. 1. Right click on the first figure or table in your document. 2. Select Insert Caption from pop-up menu. Alternative: or select table and select Insert Caption from references tab in the ribbon. 3. Select the Label menu arrow in the Caption dialog box. 4. Select the option you want from the Label drop-down menu:.. Table. 5. Select the Position menu arrow.6. …8. Enter your new label in the text box in the New Label dialog box. 9. Select OK button. …11. Select the Format menu arrow in the Caption Numbering dialog box to choose numerals (generating a corresponding table identification area for “each” table (generate a table title number identification area for each table) and determining an arrangement sequence of the table identification area corresponding to “each” table according to the position sequence (determining a table number title arrangement sequence of the table number title identification area corresponding to each table according to the position sequence) and arranging “each” table identification area according to the arrangement sequence (arranging each table number title according to the arrangement sequence)), letters, or Roman numerals. 13 Select OK button. … 16. Save your document to save your newly inserted figure or table titles. Wright, pages 1-11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of navigating from one table to another in the document including generating the Enter table number identification area edit box for the corresponding table and determining an arrangement sequence of the table corresponding to the position sequence, where the table number identification edit box area is used to identify the corresponding table of Kaufman using the online document and generating the editing operation area at the position matching the table editing trigger instruction and displaying the first editing operation of Baily and the first page displaying the first table independently and second page displaying second table independently of Tabb and the generating a corresponding table number title identification area for each table and determining an arrangement sequence of the table number title identification area corresponding to each table according to the position sequence and arranging each table number title identification area according to the arrangement sequence of Wright, with a reasonable expectation of success, and editing operation at the position matching the table editing trigger instruction, in order to provide remote documents that can be edited by users, including tables and table editing operations and because Kaufman strongly suggests and implies editing find and replace table editing operations, and so that a user could review information in hypertext format, using hypertext navigation techniques, to the detailed information which is of particular interest, and in order to provide the user with the benefit of providing table titles with sequence numbers for identification of tables and table arrangement and position in the document. Baily, para 1-3, 26, 29. Tabb, col 3:53-col 4:5. Wright, page 1-3.
wherein the table switching instruction is an instruction input for the table identification area, and is used to switch to a table page to which the table corresponding to the table identification area belongs; and generating the first table page according to the first table and the table switching area.  
As similarly discussed above Kaufman teaches that you can also jump to a specific table by entering a table number in the Enter table number edit box and clicking Go To (the table switching instruction is an instruction input for the table identification area (Enter table number input is an instruction for the table identification area), and is used to switch to a table page to which the table corresponding to the table identification area belongs (and is used to switch to a table page to which the table corresponding to the table number identification area belongs to); and generating the first table page according to the first table and the table switching area (and generates the first table page according to the first table and the go to table number switching area)). For example, if you’re at the beginning of your document and you enter 3, you’ll go to the third table in your documents (if there is a third table). If you enter a “+” or “-“ before the number, the cursor will move relative to the current location. For example, if you enter +3, the cursor will move forward 3 tables. Kaufman, p. 3, 1-4.

Claim 12 recites an apparatus that substantially parallels the method of claim 5. Accordingly, the analysis discussed above with respect to claim 3 also applies to claim 12. Accordingly, claim 12 is rejected based on substantially the same rationale as set forth above with respect to claim 5. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of Baily and Tabb as applied to claim 1 above, and further in view of Lam et al. (CN 102982089 A, published 2013-03-20) hereinafter Lam.

Regarding claim 22, which depends from claim 1 and recites:
wherein the table page jump instruction comprises a full screen control.
Kaufman in view of Baily and Tabb teaches the method of claim 1 from which claim 22 depends, including the table jump instruction. Kaufman in view of Baily and Tabb does not specifically disclose including a full screen control.
However, Lam teaches in the field related to o document visual navigation of the object. Lam, para 1. Lam teaches that, In general, navigation manager 26 is configured a navigable view of objects (e.g., chart, table, graph, data source working book of each page, and so on) obtained from one or more electronic object sources to display, which is displayed as a graphic object (e.g., a thumbnail). can be included in some of the navigation display may be from the working directory of the electronic data table of different web pages, other objects may be from other electronic data table working directory, and other objects may be displayed in the navigation display may be from other object sources (e.g., electronic data table, a web page, document, etc.). can be automatically/manually tissue object in the navigable display (e.g., by type, by page, by relation according to the data source, and so on). user can to navigate in the displayed object. For example, a user can amplify an object to view a full screen version of the object (a full screen control). When the magnifying an object, the navigable display may be panning (e.g., towards the left, upward or downward to the right) to see adjacent objects. the user can use the same shared data (e.g., the research chart object display data source element) explore related elements from an object. user also can support operation of the display of the related objects is performed on the object (e.g., sorting/filtering/lower drill/drill). additional details about the navigation manager 26 provided in the following. Lam, abstract, para 23.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of navigating from one table to another in the document of Kaufman using the online document of Baily and the first page displaying the first table independently and second page displaying second table independently of Tabb and the full screen control of Lam, with a reasonable expectation of success, in order to provide remote documents that can be edited by users, a consistent user experience and responsive user interface and so that a user could review information in hypertext format, using hypertext navigation techniques, to the detailed information which is of particular interest and not waste time reviewing information which is not of interest and to provide the user with a navigable display with full screen view so that the user can zoom in on a table object. Baily, para 1-3. Tabb, col 3:53-col 4:5. Lam, abstract, para 4, 23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA M LEVEL/           Examiner, Art Unit 2144                                                                                                                                                                                             


/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144